Citation Nr: 0908406	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  The Veteran passed away in December 2005.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part denied service connection for 
the cause of the Veteran's death.  

In her VA Form 9, the appellant requested a travel board 
hearing.  She subsequently waived her right to an in-person 
hearing and requested a videoconference hearing.  The 
appellant was scheduled for videoconference hearings in July 
and September 2007, but was unable to attend.  Most recently, 
she was scheduled for a hearing in May 2008, but indicated 
that she was still not prepared for the hearing.  By letter 
dated in February 2009, the appellant was advised that she 
had not shown good cause for failing to appear for her 
hearing.  As such, the Board has proceeded with a review of 
her case.  

As will be discussed below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant contends that service connection is warranted 
for the cause of the Veteran's death.  The Certificate of 
Death indicates the immediate cause of the Veteran's death 
was hepatorenal syndrome due to liver failure due to 
hepatitis C.  At the time of his death, the Veteran was not 
service-connected for any disabilities.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his or her possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  

In addition, specifically in the context of a § 1310 
Dependency and Indemnity Compensation (DIC) claim, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In October 2006, the appellant was sent a letter advising 
that VA was working on her claim for DIC.  The letter asked 
for information regarding marital status and history, but did 
not contain information regarding the evidence necessary to 
substantiate her claim for DIC or comply with the 
requirements set forth in Hupp, supra.  

The Board notes that such notice appears particularly 
warranted in this instance, as the appellant has not been 
specific regarding locations or dates of treatment received 
by the Veteran prior to his death; and, in fact, it is 
unclear whether she is aware that VA will obtain Federal and 
other relevant records if the appropriate information is 
provided.  The Board observes that in various statements the 
appellant asked VA to let her know if additional records were 
needed.  The appellant has also referred generally to medical 
treatment the Veteran had in Oregon, Ohio, Washington, and 
Kansas.  However, it is unclear whether this pertained to 
hepatitis C and if so, whether it was VA or private medical 
treatment.  The Board also notes that records from Wesley 
Medical Center dated in December 2005 refer to treatment in a 
VA hospital the week prior.  There is no indication that 
further information was requested from the appellant with 
respect to any of this treatment.  

Given the vague information of record as to the treatment 
received by the veteran, the appellant should be specifically 
asked to identify each medical facility that she believes may 
contain records relevant to this appeal, and attempts should 
be made to obtain records from any facilities she identifies.  
See 38 C.F.R. § 3.159(c) (2008).  

Finally, the Board notes that the September 2006 rating 
decision was apparently based on information contained in a 
rebuilt file.  In the March 2007 Statement of the Case, the 
appellant was advised that the original claims file had not 
been found and should any service records be located, the 
claim would be revisited.  The rebuilt file was transferred 
to the Board in August 2007.  Subsequently, the original 
claims file was found and sent to the Board in October 2007.  
On review, the original claims file contains the Veteran's 
service treatment records.  A remand will provide the RO with 
the opportunity to consolidate the folders if appropriate and 
to readjudicate the claim taking into consideration the 
Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Take any action required with respect 
to combining rebuilt and original claims 
files.  

2.  Send the appellant VCAA notice 
regarding her claim of entitlement to 
service connection for the cause of the 
Veteran's death.  Such notice should 
advise the appellant of the information 
and evidence necessary to substantiate her 
claim, to include an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  See 
Hupp, supra.  

3.  Contact the appellant and ask her to 
identify all VA and non-VA providers who 
treated the Veteran for hepatitis C and 
related complications.  Approximate dates 
of treatment should be provided and the 
appellant should submit authorizations for 
release of information from private 
providers.  If the necessary information 
is received, request the identified 
records.  All records or responses 
received should be associated with the 
claims file.  

4.  Upon completion of the foregoing 
development and any additional development 
deemed appropriate, readjudicate the claim 
of entitlement to service connection for 
the cause of the Veteran's death.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




